Citation Nr: 0017326	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-40 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, denying the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes.  A notice of disagreement followed later in 
October 1995 and the veteran thereafter perfected his appeal 
by submission of a substantive appeal.  Based on allegations 
in his substantive appeal, the RO thereafter scheduled the 
veteran for another VA medical examination, but on the basis 
of apparent verbal communications between the veteran and VA 
personnel, he reportedly indicated an intent to withdraw his 
claim for VA pension benefits and, as such, the scheduled 
examination was canceled.  In the absence of any formal 
withdrawal of the appeal, the Board in July 1999 and March 
2000 correspondence attempted to clarify the veteran's desire 
for appellate review of his claim, but no response was 
received.  Accordingly, the Board will proceed to consider 
the veteran's claim without regard to any prior attempt of 
the veteran to withdraw his appeal.


REMAND

It is evident that, in connection with the claim for VA 
pension filed in June 1995, the veteran submitted a written 
request to the RO in August 1995 that records of medical 
treatment be obtained from two private physicians for review.  
In association with such request, the veteran also submitted 
VA Forms 21-4142, Authorization for Release of Information, 
which he had fully completed and signed, in order to permit 
the RO to obtain the pertinent treatment records.  No action 
was thereafter taken by the RO to obtain the requested data 
in contravention of the VA's duty to assist obligation under 
38 U.S.C.A. § 5107(a) (West 1991).

As part of its development of this case, the RO in August 
1995 did request that VA records of medical treatment 
compiled since January 1995 be forwarded to the RO and such 
request resulted in the receipt of VA outpatient treatment 
records compiled in June and July 1995.  It is noted that the 
veteran indicated in his June 1995 application for VA pension 
benefits that he had been receiving medical care continuously 
for the prior year at the VA Medical Center in Allen Park, 
Michigan for his diabetes mellitus.  Also, the veteran 
reported in his substantive appeal of December 1995, that his 
attending VA physician had just increased his insulin dosage 
to 26 units in the morning and 20 units in the evening, a 
change not reflected by the VA treatment records on file.  It 
is therefore concluded that records of VA treatment are 
currently not contained within the claims folder, which may 
be dispositive of the veteran's claim.  It is noted that VA 
treatment files are deemed to be constructively of record 
even when they are not contained within the claims folder.  
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Thus, 
further action is necessitated in order to obtain updated 
treatment records.

Through his representative, the veteran requests that he be 
afforded another VA examination, as a period of five years 
has elapsed since his most recent examination.  As well, the 
veteran reports that the most recent VA examination is 
inadequate for rating purposes as no electromyogram was 
undertaken to assess the extent of his neuropathy.  While the 
undersigned does not herein reach the question of the 
adequacy of the September 1995 examination, the lapse of so 
much time since the last examination dictates that an attempt 
be made to secure updated medical data through another 
examination of the veteran.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised, however, that 
failure to report, without good cause, for an examination 
scheduled in connection with an original claim for pension 
will require that his claim be denied.  38 C.F.R. § 3.655 
(1999).

In evaluating a pension claim, the RO is reminded that the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has rendered decisions which impact 
significantly on claims for pension benefits.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating and the RO should discuss the diagnostic codes which 
it utilized in reaching its decision.  In Brown v. Derwinski, 
2 Vet. App. 444 (1992), the Court held that a pension claim 
must be considered under both the "average person" standard 
delineated in 38 U.S.C.A. § 1502(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.15 (1999) and the unemployability standards set 
forth in 38 C.F.R. §§ 3.321, 4.17 (1999).  In addition, the 
Court has held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
veteran suffers from Diabetes Mellitus.  The criteria for 
rating this disability changed in June 1996 during the 
pendency of the appeal.  

As further assistance to the veteran is required, the issue 
before the Board is REMANDED to the RO for the completion of 
the following actions: 

1.  The RO should obtain copies of 
treatment records from those physicians 
for which the veteran submitted VA Forms 
21-4142, Authorization for Release of 
Information, in August 1995.  Once 
obtained, such records must be included 
in the veteran's claims folder.

2.  The RO must obtain any and all 
records of VA inpatient or outpatient 
treatment not already contained within 
the veteran's claims folder, including 
but not limited to those treatment 
records compiled during post-service 
years at the VA Medical Center in Allen 
Park, Michigan.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

3.  Thereafter, the veteran should be 
afforded a VA general medical examination 
in order to evaluate fully each of the 
veteran's nonservice-connected 
disabilities.  A copy of the written 
notice furnished to the veteran as to the 
date and time of the examination is to be 
incorporated into his claims folder.  The 
claims folder must be made available to 
the examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present, including an 
electromyogram and nerve conduction 
velocity testing if deemed warranted by 
the examiner.  If specialty examinations 
are indicated by the findings obtained, 
the examiner should order that all such 
examinations be performed.  If the 
veteran has disability of a joint, the 
examiner should determine if there is (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  If 
so, this functional loss should be 
expressed in terms of additional loss of 
range of motion or ankylosis, if 
feasible.  All applicable diagnoses must 
be fully set forth.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In this regard, the RO should assure that 
the report of examination or examinations 
contain adequate findings so that the 
relevant criteria in the rating schedule 
may be addressed.


5.  Lastly, the RO must readjudicate the 
veteran's claim for a permanent and total 
rating for pension purposes on the basis 
of all evidence on file and all governing 
legal authority, to include 38 C.F.R. 
§ 3.655 in the event that the veteran 
fails to report for his scheduled 
examination.  Consideration should also 
be given to Karnas v. Derwinski, 1 Vet.  
App. 308, 312-313 (1991).  If the benefit 
sought on appeal continues to be denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, wherein, as 
applicable, citation is made to 38 C.F.R. 
§ 3.655.  They should then be afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional medical 
data.  No inference should be drawn regarding the final 
disposition of the claim presented as a result of this 
action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




